Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 1 of 74 PageID #: 9146




                   ARIC JOHNSON 101119




                                     8
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 2 of 74 PageID #: 9147




                    CHRONIC CARE VISITS
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 3 of 74 PageID #: 9148

Mississippi State Penitentiary                                                     juiy 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                          Page 1
662-745-6611 x-4104                                                               Chronic Care

ARIC L JOHNSON
41 Years Old IMale DOB:          1978   RACE: Black or African American SEC LEV: MEDIUM LOG: A WIED
CL: 1
Housing Loc: MSP, UNIT 29, BLD F, ZONE A, BED 0047
                                                                             WIDOC #: 101119




03/14/2019 - Chronic Care: HTN, Cardio
Provider: Antonio Del Castillo MD
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
NICOTINE DEPENDENCE (AXIS III) (ICD-305.1)
HYPERTENSION (ICD-401.1)

Current Medications (prior to this update):




SUBJECTIVE

Nursing Assessment for Chronic Care Clinics
Vital Signs
Height: 71
Weight: 175
Temperature: 97
Temperature site: tympanic
Pulse rate: 83
Pulse rhythm: regular
Respirations: 20
Blood Pressure: 128 / 75 mm Hg
02 Sat: 96


Signed by: Juanita Thomas RN, March 14, 2019 11:40 AM
 No past medical history
Comments: mother asthma, mother and father diabetes
Cardiovascular Chronic Care
Date of Today's Clinic: March 14, 2019

Cardiovascular CC Nursing Assessment
Age at onset: 35- NEW ONSET
HTN
Family History

Nurse Signature: Juanita Thomas RN, March 14, 2019 11:40 AM


REVIEW OF SYSTEMS
Cardiovascular Chronic Care

Cardiovascular Provider ROS
HTN
Hyperlipidemia
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 4 of 74 PageID #: 9149

Mississippi State Penitentiary                                                   July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                        Page 2
662-745-6611X-4104                                                              Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:            1978 RACE: Black or African American SEC LEV: MEDIUM LOC: A MED
CL: 1
Housing Loc: MSP. UNIT 29, BLD F. ZONE A, BED 0047
                                                                           MDOC #: 101119




Complaints:
Other: not taking any meds, his B/P was 128/75
I have reviewed the appropriate labs with the patient.

Signed by: Antonio Del Castillo MD, March 14, 2019 11:58 AM

HISTORY

General
 NAD
Skin Clear

HEENT
Head NC/AT
Eyes Sclera white
Ears TM's clear
Nares Clear
Throat Normal
Stridor No

Lung Exam
Rt. CTA
Lt. CTA

Cardiovascular
PMI Normal
Auscultation Normal
Pulses (0 - 4+ B=Bruit)
Carotid
R/L2
/4
Radial 2
IA
Femoral 2
14
DP 2
IA


Neurological
Reflexes: 2+Equal
Plantar: Normal
Motor Strength
Upper Extremities: Normal
Lower Extremities: Normal
Sensory: Normal
Extremeties Normal
Joints Normal
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 5 of 74 PageID #: 9150

Mississippi State Penitentiary                                                              July 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                   Page 3
662-745-6611x-4104                                                                         Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:           /1978   RACE: Black or African American SEC LEV: MEDIUM         LOC:A MED
CL: 1
Housing Loo: MSP, UNIT 29, BLD F. ZONE A, BED 0047
                                                                                     MDOC #: 101119




Abdominal
Bowel Sounds Normal
Ascites No
Hernia No
Palpation:
Normal

Male Genitourinary
Comments refused
Comments refused
Prostate refused
Inguinal Hernia No

Lymphatic
Lymphatic Normal
Physical Exam Completed? Yes


ASSESSMENT
Cardiovascular Chronic Clinic Assessment




Complications/End Organ Damage
LeftVentricular Hypertrophy, Coronary Heart Disease, Cerebrovascular Disease. Peripheral Vascular Disease,
Hyperlipidemia, Renal Insufficiency, Congestive Heart Failure

Plan
Educate disease process and other self-management education.
Life style modification.
Chronic Care Visit Schedule: Initial then by disease response classification.
Cardiovascular Assessment at each visit.
Weight, BMI, and multiple Blood Pressure assessments on each visit.
Pharmacological management as indicated by patient response on each visit.
CBC, Complete Metabolic Panel, Fasting Lipids, Urinalysis, TSH, ECG and Chest X-ray initially.
CBC, BMP, Fasting Lipids, Urinalysis, and other labs as indicated by response category and guidelines.
Hyperlipidemia assessment initially and treat to target LDL levels by guidelines.
Fundoscopic eye exam on each visit.
Manage congestive heart failure to achieve NYHA functional Class I or II.
Annual Flu Vaccine. Pneumonia Vaccine as indicated by guidelines.

Hypertension

Assessment:
1.HTN
Degree of Control:
GOOD: < 140 /< 90 Diabetics <130 / < 80 continue current pharmacological therapy, reinforce life style
modification and weight loss. Monthly BP monitoring and Chronic Care Visitevery three months times two then
every four months.
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 6 of 74 PageID #: 9151

Mississippi State Penitentiary                                                          July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                               Page 4
662-745-6611 x-4104                                                                    Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:           1978   RACE: Black or African American   SEC LEV: MEDIUM    LOC: A     MED
CL: 1
Housing Loo: MSP, UNIT 29, BLD F. ZONE A. BED 0047
                                                                                   MDOC #: 101119




Hypertension Treatment Compliance:
Diet: Yes
Medications: Yes
Disease Self Management: Yes

PLAN
Updated Orders:
Comprehensive Metabolic Panel (14) [CPT-80053]
CBC with Differential/Platelet [CPT-85025]
EKG [EKG]
Lipid Panel with LDLHDL Ratio [CPT-80061]
TSH (Thyroid-stimulating Hormone) [CPT-84443]
Education Reviewed with Inmate: Nutrition, Exercise, Smoking, Test Results, Medication, Sodium Intake



Chronic Care Scheduling Request
Requested By: Provider

Schedule with:    Chronic Care - Cardiovascular
Appointment Requested In: 6 months
Reason: good control


Process Orders
Check Orders Results:
  BioReference: Order checked;
  ~ EKG ~ [NO CODE FOUND]
  ~ CBC with Differential/Platelet - [NO CODE FOUND]
Tests Sent for requisitioning (March 14, 2019 12:13 PM):
  03/14/2019: BioReference ~ Comprehensive Metabolic Panel (14) [CPT-80053] (signed)
  03/14/2019: BioReference ~ CBC with Differential/Platelet [CPT-85025] (signed)
  03/14/2019: BioReference ~ EKG [EKG] (signed)
  03/14/2019: BioReference ~ Lipid Panel with LDL:HDL Ratio [CPT-80061] (signed)
  03/14/2019: BioReference- TSH (Thyroid-stimulating Hormone) [CPT-84443] (signed)




Electronically Signed by Antonio Del Castillo MD on 03/14/2019 at 12:13 PM
Electronically Signed by Juanita Thomas RN on 03/14/2019 at 2:02 PM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 7 of 74 PageID #: 9152

Mississippi State Penitentiary                                              July 6,2020
Highway 49 West PO Drawer E Parchman, MS38738                                   Page 5
662-745-6611X-4104                                                         Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:      /1978 RACE: Black or African American SEC LEV: MEDIUM LOC: A MED
CL: 1
Housing Loc: MSP, UNIT 29, BLD F, ZONE A, BED 0047
                                                                      MDOC #: 101119
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 8 of 74 PageID #: 9153

Mississippi State Penitentiary                                                 juiy 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                      Page 1
662-745-6611 x-4104                                                           Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:          1978 RACE: Black or African American SEC LEV: MEDIUM LOC: A MED
CL: 1
Housing Loo: MSP, UNIT 29, BLD F, ZONE A, BED 0047
                                                                         MDOC #: 101119




09/09/2019 - Chronic Care: HTN - Signed refusal
Provider: Juanita Thomas RN
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
NICOTINE DEPENDENCE (AXIS IN) {ICD-305.1)
HYPERTENSION (lCD-401.1)

Current Medications (prior to this update):




SUBJECTIVE

Nursing Assessment for Chronic Care Clinics
Vital Signs
Height: 71


No past medical history
Comments: mother asthma, mother and father diabetes

Nurse's Notes
Signed refusal
Nurse signature: Juanita Thomas RN, September 9, 2019 12:08 PM




Electronically Signed by Juanita Thomas RN on 09/09/2019 at 12:08 PM
       Case: 4:20-cv-00007-DMB-JMV
      IVlitisissippi Stiite Penitenticiry Doc #: 138 Filed: 08/21/20 9 of 74 PageID #: 9154
      Hiyhway '19 Wesc PHO Drawer G Parchrnan. MS 38738                                                   Page i
      Phone 662-745-66nx.4 104            Fax 662-745-4574

      f','Uir;nt liu'ormalion For:                                  MDOC//;
      Housing Loc:

                                               Refusal of Treatment




     To Whom It May Concern:


     '• fjr'O                         .MDOC#:
     Herewith confirm that I refused the medical attention and/or treatment designated. 1further state that I
     am aware that the treatment and/or service I dechne was recommended by duly authorized
     MDOC/Contracted Medical Vendor personnel. I understand that in refusing to keep the appointment
     made for me or allow treatment to proceed, that another appointment will not be made for me with
     regards to this complaint.

     I have been made aware of any and all consequences to my health that may occur up to and including
     death as a result of this refusal.


     Medical Service Refused:


                                                 l^Al

 Remarks:                                  y
 ,




Signa^e or^ient                                                                        Date/Time



Signature of Witness


Signature of Wiuiess                                                                  Date/Time
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 10 of 74 PageID #: 9155

Mississippi State Penitentiary                                                        July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                             Page 1
662-745-6611 x-4104                                                                   Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:           1978   RACE: Black or African American   SEC LEV: MEDIUM LOC: A MED
CL; 1
Housing Loc: MSP, UNIT 29, BLD F, ZONE A, BED 0047
                                                                                 MDOC #: 101119




01/13/2020 - Chronic Care: HTN
Provider: Wliranda Shegog FNP-BC
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
NICOTINE DEPENDENCE {AXIS 111) {ICD-305.1)
HYPERTENSION {lCD-401.1)

Current Medications (prior to this update):
KEFLEX 500 MG CAPS (CEPHALEXIN) One tab by mouth bid x 10 days
HYDROCHLOROTHIAZIDE 12.5 MG CAPS (HYDROCHLOROTHIAZIDE) once daily




SUBJECTIVE

Nursing Assessment for Chronic Care Clinics
Vital Signs
Height: 71
Weight: 175
Temperature: 98.3
Pulse rate: 96
Pulse rhythm: regular
Respirations: 20
Blood Pressure: 144 / 79 mm Hg
02 Sat: 98


Risk Factors
Tobacco use: current
Alcohol Consumption: No

Signed by: Miranda Shegog FNP-BC, January 13, 2020 12:39 PM
 No past medical history
Past Family History: Asthma, Diabetes, Hypertension
Comments: mother asthma, mother and father diabetes
Cardiovascular Chronic Care
Date of Today's Clinic: January 13, 2020

Cardiovascular CC Nursing Assessment
Age at onset: 35
HTN
Family History

Nurse Signature: Miranda Shegog FNP-BC, January 13, 2020 12:39 PM

REVIEW OF SYSTEI\/IS
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 11 of 74 PageID #: 9156

Mississippi State Penitentiary                                                             July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                   Page 2
662-745-6611 x-4104                                                                        Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:            1978   RACE: Black or African American       SEC LEV: MEDIUM   LOC:A    MED
CL: 1
Housing Loo: MSP, UNIT 29. BLD F. ZONE A, BED 0047
                                                                                      MDOC #: 101119




Cardiovascular Chronic Care

Cardiovascular Provider ROS
HTN
Hyperlipidemia

Complaints:
Other: Here for chonic care. History of HTN, Taking off meds 5-6 months ago. Denies chest pain, SOB, edema,
visual disturbnces. Last EKG with BBB, will repeat. CXR, labs ordered today.
 I have reviewed the appropriate labs with the patient.

Signed by: Miranda Shegog FNP-BC, January 13, 2020 12:41 PM

HISTORY

General
NAD
Skin Clear

HEENT
Head NC/AT
Eyes Sclera white
Ears TM's clear
Nares Clear
Throat Normal
Stridor No

Lung Exam
Rt. CTA
Lt. CTA

Cardiovascular
PMI Normal
Auscultation Normal
Pulses (0 - 4+ B=Bruit)
Carotid
DP 2+
/2+


Neurological
Reflexes: 2+Equal
Plantar: Normal
Motor Strength
Upper Extremities: Normal
Lower Extremities: Normal
Sensory: Normal
Extremeties Normal
Joints Normal
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 12 of 74 PageID #: 9157

Mississippi State Penitentiary                                                              July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                   Page 3
662-745-6611x-4104                                                                         Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:            1978 RACE: Blacl< or African American SEC LEV: MEDIUM          LOC:A MED
CL: 1
Housing Loo: MSP, UNIT 29, BLD F. ZONE A, BED 0047
                                                                                     MDOC #: 101119




Abdominal
Bowel Sounds Normal
Palpation:
Normal


Lymphatic
Lymphatic Normal


ASSESSMENT
Cardiovascular Chronic Clinic Assessment



Plan
Educate disease process and other self-management education.
Life style modification.
Chronic Care Visit Schedule: Initial then by disease response classification.
Cardiovascular Assessment at each visit.
Weight, BMI, and multiple Blood Pressure assessments on each visit.
Pharmacological management as indicated by patient response on each visit.
CBC, Complete Metabolic Panel, Fasting Lipids, Urinalysis, TSH, ECG and Chest X-ray initially.
CBC, BMP, Fasting Lipids. Urinalysis, and other labs as indicated by response category and guidelines.
Fundoscopic eye exam on each visit.
Manage congestive heart failure to achieve NYHAfunctional Class I or II.
Annual Flu Vaccine. Pneumonia Vaccine as indicated by guidelines.

Hypertension

Assessment:
Clinical Status: Same
Degree of Control:
FAIR: 140-160/90-100 Diabetics 130-160/86-105 modify current pharmacological therapy, reinforce life style
modification and weight loss. Weekly BP monitoring and Chronic Care Visit every 3 months.


Hypertension Treatment Compliance:
Diet: Yes
Medications: No
Disease Self Management: Yes


PLAN
Updated Orders:
BP Checks Weekly [BP Weekly]
Education Reviewed with Inmate: Nutrition, Exercise, Smoking, Test Results, Medication, Sodium Intake
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 13 of 74 PageID #: 9158

Mississippi State Penitentiary                                                       July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                             Page 4
662-745-6611x-4104                                                                   Chronic Care


ARIC L JOHNSON
41 Years Old Male DOB:        1978   RACE: Black or African American   SEC LEV: MEDIUiVI   LOC:A    MED
CL: 1
Housing Loc: MSP, UNIT 29. BLD F. ZONE A. BED 0047
                                                                               MDOC #: 101119




Clironic Care Scheduling Request

Schedule with:   Chronic Care FOLLOW-UP - Cardiovascular
Appointment Requested In: 1 months
Reason: HTN




Electronically Signed by Miranda Shegog FNP-BC on 01/13/2020 at 12:45 PM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 14 of 74 PageID #: 9159

Mississippi State Penitentiary                                                     juiy 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                          Page 1
662-745-6611 x-4104                                                               CInronic Care

ARICL JOHNSON
41YearsOld Male DOB:             1978   RACE: Black or African American SEC LEV: MEDIUM LOC: A WIED
CL: 1
Housing Log: MSP, UNIT 29, BLD F, ZONE A, BED 0047
                                                                             MDOC #: 101119




02/05/2020 - Chronic Care: HTN
Provider: Colette Scott MD
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
NICOTINE DEPENDENCE (AXIS 111) (ICD-305.1) (ICD10-F17.200)
HYPERTENSION (IGD-401.1) (ICD10-I10)

Current Medications (prior to this update):
HYDROCHLOROTHIAZIDE 12.5 MG ORAL CAPSULE (HYDROCHLOROTHIAZIDE) once daily




Chronic Care Follow Up
Date of Today's Clinic: February 5, 2020

Nursing Assessment
Vital Signs
Height: 71
Weight: 162
Temperature: 98.0
Temperature site: tympanic
Pulse rate: 83
Pulse rhythm: regular
Respirations: 20
Blood Pressure: 137/86 mm Hg
02 Sat: 99


Nurse Signature: Poneise Blocl<er, Med Rec, February 5, 2020 11:44 AM

General
NAD
Skin Clear


HEENT
Head NC/AT
Eyes Sclera white

Lung Exam
Rt. CTA
Lt. CTA


Cardiovascular
PMI Normal
Ausculatation Normal
Pulses (0 -4+ B=Bruit)
Carotid
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 15 of 74 PageID #: 9160

Mississippi State Penitentiary                                                               July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                     Page 2
662-745-6611x-4104                                                                          Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:            /1978 RACE: Black or African American SEC LEV: MEDIUM LOC: A MED
CL: 1
Housing Loo: MSP, UNIT 29. BLD F, ZONE A. BED 0047
                                                                                      MDOC #: 101119




Neurological
Reflexes: 2+Equal
Motor Strength
Upper Extremities: Normal
Lower Extremities: Normal
Sensory: Normal
Extremeties Normal
Joints Normal

Abdominal
Bowel Sounds Normal
Ascites No
Palpation:
Normal
Physical Exam Completed? Yes
I have reviewed the appropriate labs with the patient.

Signed by: Colette Scott MD, February 5, 2020 11:52 AM

Assessment
1.137/86
Clinical Status: Same
Degree of Control:
GOOD: < 140 /< 90 Diabetics <130 / < 80 continue current pharmacological therapy, reinforce life style
modification and weight loss. Monthly BP monitoring and Chronic Care Visit every three months times two then
every four months.


Compliance:
Diet: Yes
Medications: Yes
Disease Self Management: Yes
Overall Assessment 41 y/o male with controlled HTN
Overall Plan Continue current care
Updated Medications:
HYDROCHLOROTHIAZIDE 12.5 MG ORAL CAPSULE (HYDROCHLOROTHIAZIDE) Take by mouth once daily

Education Reviewed with Inmate: Nutrition, Exercise, Smoking, Test Results, Medication, Sodium Intake


Chronic Care Scheduling Request
Requested By: Provider

Schedule with:    Chronic Care - Cardiovascular
Appointment Requested In: 3 months
Reason: cc htn
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 16 of 74 PageID #: 9161

Mississippi State Penitentiary                                                    July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                          Page 3
662-745-6611x-4104                                                               Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:         1978   RACE: Black or African American SEC LEV: MEDIUM   LOC: A   MED
CL: 1
Housing Loc: MSP, UNIT 29, BLD F. ZONE A, BED 0047
                                                                            MDOC #: 101119




Electronically Signed by Colette Scott MD on 02/05/2020 at 11:55 AM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 17 of 74 PageID #: 9162

Mississippi State Penitentiary                                                         July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                               Page 1
662-745-6611X-4104                                                                     Chronic Care


ARICL JOHNSON
41 Years Old Male DOB:          1978     RACE: Black or African American   SEC LEV: MEDIUM   LOC: A   MED
CL: 1
Housing Loc: MSP, UNIT 29, BLD F, ZONE A. BED 0047
                                                                                  WIDOC #: 101119




03/10/2020 - Chronic Care: FOLLOW UP
Provider: Colette Scott MD
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
NICOTINE DEPENDENCE (AXIS 111) (ICD-305.1) (ICD10-F17.200)
HYPERTENSION (ICD-401.1) (iCD10-l10)

Current Medications (prior to this update):
HYDROCHLOROTHIAZIDE 12.5 MG ORAL CAPSULE (HYDROCHLOROTHIAZIDE) Take by mouth once daily




Chronic Care Follow Up
Date of Today's Clinic: March 10, 2020

Nursing Assessment
Vital Signs
Height: 71
Weight: 181
Temperature: 98.8
Temperature site: oral
Pulse rate: 62
Pulse rhythm: regular
Respirations: 18
Blood Pressure: 123 / 79 mm Hg
02 Sat: 99


Nurse Signature: Ponelse Blocker, Med Rec, March 10, 2020 8:49 AM

Provider Assessment
Cardiovascular CC Follow-Up
Reason for Follow-Up: Disease Control

General
NAD


Lung Exam
Rt. CTA
Lt. CTA


Cardiovascular
PMI Normal
Ausculatation Normal
Pulses (0 -4+ B=Bruit)
Carotid

Neurological
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 18 of 74 PageID #: 9163

Mississippi State Penitentiary                                                             juiy 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                  Page 2
662-745-6611x-4104                                                                        Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:            1978 RACE: Black or African American SEC LEV: MEDIUM LOC:A MED
CL: 1
Housing Loo: MSP, UNIT 29. BLD F. ZONE A. BED 0047
                                                                                    MDOC #: 101119




Extremeties Normal
Physical Exam Completed? Yes
1have reviewed the appropriate labs with the patient.

Signed by: Colette Scott MD, March 10. 2020 11:24 AM

Assessment
1. HTN controlled
Clinical Status: Same
Degree of Control:
GOOD: < 140 /< 90 Diabetics <130 / < 80 continue current pharmacological therapy, reinforce lifestyle
modification and weight loss. Monthly BP monitoring and Chronic Care Visit every three months times two then
every four months.


Compliance:
Diet: Yes
Medications: Yes
Disease Self Management: Yes
Overall Assessment 41 y/o male with good control of HTN
Overall Plan Continue HCTZ 12.5 mg daily


Chronic Care Scheduling Request
Requested By: Provider

Schedule with:      Chronic Care - Cardiovascular
Appointment Requested In: 3 months
Reason: cc htn




Electronically Signed by Colette Scott MD on 03/10/2020 at 4:34 PM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 19 of 74 PageID #: 9164

Mississippi State Penitentlat7                                                         July 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                  Page 1
662-745-6611x-4104                                                                     Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:           1978   RACE: Black or African American   SEC LEV: MEDIUM LOC: A MED
CL: 1
Housing Loc: MSP, UNIT 29, BLD F, ZONE A, BED 0047
                                                                                 MDOC #: 101119




06/03/2020 - Chronic Care: HTN
Provider: Miranda Shegog FNP-BC
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
NICOTINE DEPENDENCE (AXIS III) (ICD-305.1) (ICD10-F17.200)
HYPERTENSION (ICD-401.1) (ICD10-I10)

Current Medications (prior to this update):
HYDROCHLOROTHIAZIDE 12.5 MG ORAL CAPSULE (HYDROCHLOROTHIAZIDE) Take by mouth once daily




SUBJECTIVE

Nursing Assessment for Chronic Care Clinics
Vital Signs
Height: 71
Weight: 180
Temperature: 98.4
Pulse rate: 59
Pulse rhythm: regular
Respirations: 19
Blood Pressure: 132 / 74 mm Hg
02 Sat: 98


Risk Factors
Tobacco use: current
 Year started: 14y/o
Cigarettes: 1/2
Cigars: 20
Alcohol Consumption: No

Signed by: Miranda Shegog FNP-BC, June 3, 2020 12:40 PM
Past Medical History: Hypertension, Surgeries
 No past medical history
Comments: Appendix removed at 10 y/o
Past Family History: Diabetes, Hypertension, Surgeries
Comments: mother asthma, cancer, mother and father diabetes, HTN. Brother with HTN, diabetes.
Cardiovascular Chronic Care
Date of Today's Clinic: June 3,2020

Cardiovascular CC Nursing Assessment
Age at onset: 35
HTN
Family History
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 20 of 74 PageID #: 9165

Mississippi State Penitentiary                                                     July 6, 2020
Highway 49 West PO Drawer E Parcliman, MS 38738                                          Page 2
662-745-6611x-4104                                                                 Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:            1978 RACE: Black or African American SEC LEV: MEDIUM   LOC:A MED
CL: 1
Housing Loo: MSP, UNIT 29. BLD F, ZONE A, BED 0047
                                                                             MDOC #: 101119




REVIEW OF SYSTEMS
Cardiovascular Chronic Care

Cardiovascular Provider ROS
HTN
Hyperlipidemia

Complaints:
I have reviewed the appropriate labs with the patient.

Signed by: Miranda Shegog FNP-BC, June 3, 2020 4:00 PM

HISTORY

General
NAD
Skin Clear


HEENT
Head NC/AT
Eyes Sclera white
Ears TM's clear
Nares Clear
Throat Normal
Stridor No

Lung Exam
Rt. CTA
Lt. CTA


Cardiovascular
Auscultation Normal
Pulses (0 - 4+ B=Bruit)
Carotid
DP 2+
12+


Neurological
Motor Strength
Upper Extremities: Normal
Lower Extremities: Normal
Extremeties Normal
Joints Normal


Abdominal
Bowel Sounds Normal
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 21 of 74 PageID #: 9166

Mississippi State Penitentiary                                                               July 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                    Page 3
662-745-6611x-4104                                                                          Chronic Care

ARIC L JOHNSON
41 Years Old Male DOB:           /1978   RACE: Blaci< or African American       SEC LEV: MEDIUM   LOC:A MED
CL: 1
Housing Loo: MSP, UNIT 29, BLD F. ZONE A, BED 0047
                                                                                       MDOC #: 101119




Lymphatic
Lymphatic Normal
Physical Exam Completed? Yes


ASSESSMENT
Cardiovascular Chronic Clinic Assessment



Plan
Educate disease process and other self-management education.
Life style modification.
Chronic Care Visit Schedule: Initial then by disease response classification.
Cardiovascular Assessment at each visit.
Weight, BMI, and multiple Blood Pressure assessments on each visit.
Pharmacological management as indicated by patient response on each visit.
CBC, Complete Metabolic Panel, Fasting Lipids, Urinalysis, TSH, ECG and Chest X-ray initially.
CBC, BMP, Fasting Lipids, Urinalysis, and other labs as indicated by response category and guidelines.
Hyperlipidemia assessment initially and treat to target LDL levels by guidelines.
Fundoscopic eye exam on each visit.
Manage congestive heart failure to achieve NYHA functional Class I or 11.
Annual Flu Vaccine. Pneumonia Vaccine as indicated by guidelines.

Hypertension

Assessment:
Clinical Status: Same
Degree of Control:
GOOD: < 140 /< 90 Diabetics <130 / < 80 continue current pharmacological therapy, reinforce life style
modification and weight loss. Monthly BP monitoring and Chronic Care Visit every three months times two then
every four months.


Hypertension Treatment Compliance:
Diet: Yes
Medications: Yes
Disease Self Management: Yes


PLAN
Education Reviewed with Inmate: Nutrition, Exercise, Smoking, Test Results, Medication, Sodium Intake



Chironic Care Scheduling Request

Schedule with:    Chronic Care - Cardiovascular
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 22 of 74 PageID #: 9167

Mississippi State Penitentiary                                                     July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                           Page 4
662-745-661 lx-4104                                                                Chronic Care

ARIC L JOHNSON
41YearsOld Male DOB:         1978    RACE: Black or African American   SEC LEV: MEDIUM   LOC: A   MED
CL: 1
Housing Loc: MSP, UNIT 29. BLD F, ZONE A. BED 0047
                                                                              MDOC #: 101119




Appointment Requested In: 6 months
Reason: HTN




Electronically Signed by Miranda Shegog FNP-BC on 06/03/2020 at 4:03 PM
Electronically Signed by Lucretia Turner CMA on 06/04/2020 at 8:33 AM
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 23 of 74 PageID #: 9168




                 BLOOD PRESSURE CHECKS
     Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 24 of 74 PageID #: 9169

Mississippi State Penitentiary                                                        July 6, 2020
Highway 49 West PO Drawer E Parchman, i\/IS 38738                                           Page 1
662-745-6611X-4104                                                                     Nurse Note


ARIC L JOHNSON
41 Years Old Male DOB:         1978   RACE: Black or African American   SEC LEV: IVIEDIUM   LOC:A    MED
CL: 1
Housing Loc: MSP, UNIT 29, BLD F, ZONE A, BED 0047
                                                                                MDOC #: 101119




02/05/2020 - Nurse Note: BP Check - F/U
Provider: Poneise Blocker, Med Rec
Location of Care: Mississippi State Penitentiary

Blood Pressure: 137/86 mm Hg

Pulse Rate
Pulse Rate#1: 78 Pulse Rhythm #1: regular

Nurse's Notes
Nurse Signature, Date and Time: Poneise Blocker, Med Rec, February 5, 2020 12:10 PM



Electronically Signed by Poneise Blocker, Med Rec on 02/05/2020 at 12:10 PM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 25 of 74 PageID #: 9170

Mississippi State Penitentiary                                                     July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                          Page 1
662-745-6611x-4104                                                                  Nurse Note

ARIC L JOHNSON
41 Years Old Male DOB:          1978 RACE: Black or African American SEC LEV: MEDIUM LOC:A MED
CL: 1
Housing Loc: MSP, UNIT 29. BLD F, ZONE A. BED 0047
                                                                              MDOC #: 101119




02/10/2020 - Nurse Note: BP Check - F/U
Provider: Ashly Alford LPN
Location of Care: Mississippi State Penitentiary

Blood Pressure: 132/84 mm Hg

Pulse Rate
Pulse Rate #1: 78 Pulse Rhythm #1: regular

Nurse's Notes
Nurse Signature, Date and Time: Ashly Alford LPN, February 10, 2020 7:41 AM



Electronically Signed by Ashly Alford LPN on 02/10/2020 at 7:41 AM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 26 of 74 PageID #: 9171

Mississippi State Penitentiary                                                       July 6.2020
Highway 49 West PO Drawer E Parchman, MS 38738                                             Page 1
662-745-6611x-4104                                                                    Nurse Note

ARIC L JOHNSON
41 Years Old Male DOB:          1978   RACE: Black or African American   SEC LEV: MEDIUM   LOC:A    MED
CL; 1
Housing Loc: MSP, UNIT 29. BLD F, ZONE A. BED 0047
                                                                                MDOC #: 101119




02/27/2020 - Nurse Note: BP Check - F/U
Provider: Calvin Stewart RN
Location of Care: Mississippi State Penitentiary

Blood Pressure: 135/83 mm Hg

Pulse Rate
Pulse Rate #1: 56 Pulse Rhythm #1: regular

Nurse's Notes
Nurse Signature, Date and Time: Calvin Stewart RN, February 27, 2020 1:11 PM



Electronically Signed by Calvin Stewart RN on 02/27/2020 at 1:12 PM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 27 of 74 PageID #: 9172

Mississippi State Penitentiary                                                  July 6, 2020
Highway 49 West PO Drawer E Parchman, IVIS 38738                                     Page 1
662-745-6611X-4104                                                               Nurse Note

ARIC L JOHNSON
41 Years Old Male DOB:          1978 RACE: Blacl< or African American SEC LEV: MEDIUM LOC: A MED
CL: 1
Housing Loo: MSP, UNIT 29, BLD F. ZONE A, BED 0047
                                                                           MDOC #: 101119




03/02/2020 - Nurse Note: BP Check - F/U
Provider: Calvin Stewart RN
Location of Care: Mississippi State Penitentiary

Blood Pressure: 120/80 mm Hg

Pulse Rate
Pulse Rate #1: 64 Pulse Rhythm #1: regular

Nurse's Notes
Nurse Signature, Date and Time: Calvin Stewart RN, March 2, 2020 6:32 PM



Electronically Signed by Calvin Stewart RN on 03/02/2020 at 6:32 PM
        Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 28 of 74 PageID #: 9173

Mississippi State Penitentiary                                                        July 6. 2020
Highway 49 West PO Drawer E Parcliman, iVIS 38738                                           Page 1
662-745-6611x-4104                                                                     Nurse Note


ARIC L JOHNSON
41 Years Old Male DOB:          1978   RACE: Blaci< or African American   SEC LEV: MEDIUM   LOC:A    MED
CL: 1
Housing Loc: MSP, UNIT 29, BLD F. ZONE A. BED 0047
                                                                                 MDOC #: 101119




03/09/2020 - Nurse Note: BP Check - F/U
Provider: Calvin Stewart RN
Location of Care: Mississippi State Penitentiary

Blood Pressure: 126/88 mm Hg

Pulse Rate
Pulse Rate #1: 76 Pulse Rhythm #1: regular

Nurse's Notes
Nurse Signature, Date and Time: Calvin Stewart RN, March 9, 2020 2:07 PM




Electronically Signed by Calvin Stewart RN on 03/09/2020 at 2:07 PM
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 29 of 74 PageID #: 9174




                     MEDICATION REFILLS
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 30 of 74 PageID #: 9175
Mississippi State Penitentiary                                      January 14,2020
Highway 49 West PO DrawerE Parchman, MS38738                                Page 1
Phone: 662-745-6611x^104 Fax:662-746-4574

Patient Information For ARiC L JOHNSON          MDOC#: 101119
Housing Loc: MSP, UNIT29, BLD F. ZONE A. BED 0047

                                                                     i
                           Receipt of KOP Medications

01/14/2020


Inmate Name: ARIC L JOHNSON

MDOC#: 101119


KOP Medications Received




Date Received:




I verify that I have received the KOP medications named above.




IimiateSij                                                Date




Signature ofHealthCare Staff DispensingsMedicaton(s)     Date
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 31 of 74 PageID #: 9176
Mississippi State penitentiary                                     Febrvary 7,2020
Highway49 West PO Drawer E Parchman, MS 38738                               Pagel
Phone: 662-745-6611x-4104   Fax: 662-745-4574

Patient InfomiationFo^ARICL JOHNSON             MDOC#: 101119
Housing Loc: MSP. UNIT 29, BLD F. ZONE A, BED 0047


                            Receipt of KOP Medications

02/07/2020

Inmate Name: ARIC L JOHNSON

MDOC#: 101119         I
KOP Medications Receh/ad!




Date Received:



I verify that I have received the KOP medications named above.




Inmate Si                                                Date




Signature ofHealdi Care StaffDi^ensing Medicaton(s)      Date
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 32 of 74 PageID #: 9177
Mississippi State Penitentiary                                       March 23. 2020
Highway 49 West PO Drawer E Parchman, MS 387 38                             Page 1
Phone: 662-745-6611 x-4104   Fax: 662-745^574

Patient Information For: ARIC L JOHNSON           MDOC#: 101119
Housing Loc: MSP. UNIT 29. BLD F. ZONE A. BEID 0047


                             Receipt of KC P Medications

03/23/2020


Inmate Name: ARIC L JOHNSON

MDOC#: 101119


KOP Medications Received




                               ^0
Date Received:. d[ 2.^

I verify that I have received the KOP medications named above.




                                                           Date




Signature of HealttyCare Staff Dispensing Medicai :on(s)   Date
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 33 of 74 PageID #: 9178
Mississippi State Penitentiary                                        April 27,2020
Highway 49 West PO Drawer E Parchman, MS 38738                               Page 1
Phone: 662-745-6611x-4104   Fax: 662-746-4574

Patient Information FonARICL JOHNSON            MDOC#: 101119
Housing Loc: MSP, UNIT29. BLD F. ZONE A, BED 0047


                            Receipt of KOP Medications

04/27/2020


Inmate Name: ARIC L JOHNSON

MDOC#: 101119


KOP Medications Received




Date Received:



I verify that I have received the KOP medications named above.




Inmate^l^natiire


             3ky-r\J^
Signature ofHealth Care Sta£fDispensing Medicaton(s)      Date
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 34 of 74 PageID #: 9179
Mississippi State Penitentiary                                        June 3.2020
Highway49 West PO Drawer E Parchman, MS 38738                              Page 1
Phone: 662-745-6611x-4104        Fax: 662-745-4574

Patient Information For: ARIC L JOHNSON              MDOC#: 101119
Housing Loc: MSP, UNIT 29, BLD F. ZONE A. BED 0047


                                 Receipt of KOP Medications

06/03/2020
                             r

                         f

inmate Name: ARIC L JOHNSON


MDOC#: 101119


KOP Medications Received:             fcr-z. 11-6




Date Received   : hi 2) \ 'I--0

I verifythat I have received the KOP medications named above.




Inmate Si^ature                                              Date




                ealth Care Staff Dispensing Medicaton(s)     Date
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 35 of 74 PageID #: 9180




                   KURIAKI RILEY #110851
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 36 of 74 PageID #: 9181




        MENTAL HEALTH DOCUMENTATION
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 37 of 74 PageID #: 9182

Mississippi State Penitentiary                                                              July 6, 2020
Highway 49 West PO Drawer E Parchman, IVIS 38738                                                  Page 1
662-745-6611x-4104                                                                              Infirmary

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:            1977   RACE: Black or African American   SEC LEV: MEDIUM       LOC:A      MED
CL:4
Housing Loo: MSP, UNIT 30, BLD A, ZONE A. BED 0009
                                                                                     MDOC #: 110851




05/11/2020 - Infirmary: Short Stay Adm
Provider: Shauna Nguyen PA
Location of Care: Mississippi State Penitentiary


Short Stay Admission
Admission Date: 05/11/2020
Admission Time: 1900
Admitting Provider: Glissen
Comments regarding family history: Mother had a heart transplant, father committed suicide while he was
incarcated
Past Medical History: Hypertension
Comments regarding past medical history: Hypertension and tobacco use, substance use of ICE
Surgeries Yes
  Type: left sided chest tube for empyema
Chief Complaint: suicidal ideastions
Physical Exam
General appearance: WDWN African american male in NAD

Eyes
External: nonicteric sclera, pupils were round and reactive

Ears, Nose and Throat
Hearing: within normal range

Musculoskeletal
Gait and station: normal gait
RUE: full ROM
LUE: Full ROM
RLE: Full ROM
LLE: full ROM


Respiratory
Auscultation: Clear, able to speak in full sentances without any SOB

Cardiovascular
Carotid arteries: No JVD appreiciated

Skin
Inspection: normal without any lacerations or obvious bruising

Neurologic
Cranial nerves: CN 2-12 intact
Overall Assessment Mr. Riley is a 42 y/o male with PMHx of HTN and osteoarthritis who presents to infirmary for
complaints of suicidal ideation. He states he has been having these thoughts for over a week. He states he was
planning on using a sheet to hang himself. He denies any family stressors but states that his relationships with
others in the zone is poor. He states he had a period in the past in which he was on medications for depression
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 38 of 74 PageID #: 9183

Mississippi State Penitentiary                                                                July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                      Page 2
662-745-6611x-4104                                                                                infirmary

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:              1977 RACE: Black or African American SEC LEV: MEDIUM LOC:A MED
CL:4
Housing Loo: MSP, UNIT 30. BLD A. ZONE A, BED 0009
                                                                                       MDOC #: 110851




but does not recall what medication or whe.

Past social: single, has a 24 year old daughter, working in logging for >15 years, long term smoker 30ppy, admits
to using ICE about two weeks ago


-Suicidal ideations (denies auditory or visual hallucinations)
-Hypertension
-Prediabetes with (HgAlc of 5.8 in 1/2020)
-Long term smoker
Overall Plan -admit for short stay for suicidial ideations
-he is on suicide precautions although his complaints sound more like security issues however he is not discussing
particular matters
-Draw labs, he has a history of anemia from unknown source and is prediabetic.

Orders
Updated Orders:
Added new Test order of CBC with Diff (0053-9) - Signed
Added   new Test order of INR/PT (0137-0) - Signed
Added   new Test order of Reticulocyte Count (0141-2) - Signed
Added   new Test order of PSA Free + Total (2088-3) - Signed
Added   new Test order of Vitamin B12 (0160-2) - Signed
Added   new Test order of TSH W/ Reflex To Free T4 (A518-3) - Signed
Added   new Service order of Suicide Precautions - Admission (SUICPREADMIT) - Signed
Added   new Service order of MSP 24H Observation Admit to Hospital (MSP24HOBS) - Signed
Added   new Service order of Regular Diet (RegularDiet) - Signed
Added   new Service order of Suicide Precautions - Admission (SUICPREADM) - Signed

Process Orders
Check Orders Results:
  BioReference: ABN not required for this insurance.
Tests Sent for requisitioning (May 12, 2020 12:34 PM):
  05/11/2020: BioReference ~ CBC with Diff[0053-9] (signed)
  05/11/2020: BioReference ~ INR/PT [0137-0] (signed)
  05/11/2020: BioReference - Reticulocyte Count [0141-2] (signed)
  05/11/2020: BioReference - PSA Free + Total [2088-3] (signed)
  05/11/2020: BioReference ~ Vitamin B12 [0160-2] (signed)
  05/11/2020: BioReference ~ TSH W/ Reflex To Free T4 [A518-3] (signed)




Electronically Signed by Shauna Nguyen PA on 05/12/2020 at 12:40 PM
Electronically Signed by James Glisson Site Med. Dir. on 05/12/2020 at 12:50 PM
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 39 of 74 PageID #: 9184

Mississippi State Penitentiary                                                                   July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                         Page 1
662-745-6611 x-4104                                                                             Mental Health

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:             1977    RACE: Black or African American      SEC LEV: MEDIUM        LOC:A     MED
CL:4
Housing Loc: MSP, UNIT 30. BLD A, ZONE A, BED 0009
                                                                                          MDOC#: 110851




05/12/2020 - Mental Health: Crisis Treatment Plan
Provider: May J Leflore PhD LPC NCC
Location of Care: Mississippi State Penitentiary

Mental Health Crisis Treatment Plan - Suicide Watch

Today's date: 05/12/2020

Primary MH Psych MD or NP: Evelyn Dunn. PMHNP-BC
Primary MHP: May Leflore, Ph.D., LPC, NCC

Problem List:
DJD, SPINE (ICD-721.90) (ICD10-M47.9)
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II)
HYPERTENSION (ICD-401.1) (ICD10-I10)

Current Meds:
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG ORAL TABLET (LISINOPRIL-HYDROCHLOROTHIAZIDE)
one tab by mouth qday
AMLODIPINE BESYLATE 10 MG ORAL TABLET (AMLODIPINE BESYLATE) one tab by mouth qday
NORTRIPTYLINE HCL 25 MG CAPS (NORTRIPTYLINE HCL) take 1 tab by mouth at bedtime DOT; Route:
ORAL
VITAMINS A & D OINT (VITAMINS A & D) apply to the affected area once a day 5 packs month; Route:
EXTERNAL
COLACE 100 MG ORALCAPSULE (DOCUSATE SODIUM) take one cap by mouth daily; Route: ORAL
IBUPROFEN 400 MG ORAL TABLET (IBUPROFEN) take one tab by mouth tid with food; Route: ORAL
THERAPEUTIC 0.5 % EXTERNALSHAMPOO (COAL TAR EXTRACT) Wash hair 3 times per week; may refill 1;
Route: EXTERNAL



Precipitating Events: During interview with patient, patient stated, "My life is in danger. They are going to kill me.
I'm going to hang myself. I told my lawyer that I was going to kill myself. They moved all the old guys to D
Building". Patient did not respond to why they wanted to kill him.

Signs of Risk: Verbal threaten of suicide, and had a plan. Security Issues in the housing unit

Patient Strategies to Reduce Risks: Alleviate the suicidal impulses and ideations and return to highest level of
previous daily functioning.
Identifyand express feelings and thoughts that trigger suicidal thoughts during each session
Identify and express strengths that will help maintain positive outlook while incarcerated over the next 30 days


Staff Interventions: Evaluate inmate for the need for medication and prescribe medication as appropriate will
risks and benefits fully explained.
Assist in identification of reasons for continuing to choose to live or reasons to choose not to kill self.
     Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 40 of 74 PageID #: 9185

Mississippi State Penitentiary                                                      July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                           Page 2
662-745-6611x-4104                                                                 Mental Health


KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:        1977   RACE: Black or African American   SEC LEV: MEDIUM   LOC:A     MED
CL:4
Housing Loc: MSP, UNIT 30. BLD A, ZONE A. BED 0009
                                                                               MDOC #: 110851




Signature:




Electronically Signed by May J Leflore PhD LPC NCC on 05/12/2020 at 12:45 PM
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 41 of 74 PageID #: 9186

Mississippi State Penitentiary                                                                July 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                      Page 1
662-745-6611x-4104                                                                                Infirmary

KURIAKl DEMETRIUS RILEY
42 Years Old Male DOB:            1977 RACE: Black or African American SEC LEV: MEDIUM LOC:A MED
CL;4
Housing Loo: MSP, UNIT 30. BLD A. ZONE A, BED 0009
                                                                                       MDOC #: 110851




05/14/2020 - Infirmary: Discharge - Provider
Provider: Shauna Nguyen PA
Location of Care: Mississippi State Penitentiary


Provider - Hospital and Infirmary Discharge Summary
Date of Admission:
September 26. 2019 3:35 PM (09/26/2019 4:38:50 PM)
Estimated Date of Discharge: 05/14/2020
Hospital/Infirmary: MSP
Medical Provider: Shauna Nguyen PA-C
Admission Diagnosis
DJD, SPINE (ICD-721.90) (ICD10-M47.9)
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II)
HYPERTENSION (ICD-401.1) (ICD10-I10)

Discharge Diagnosis
DJD. SPINE (ICD-721.90) (ICD10-M47.9)
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II)
HYPERTENSION (ICD-401.1) (ICD10-I10)

Current Medications
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG ORAL TABLET (LISINOPRIL-HYDROCHLOROTHIAZIDE)
one tab by mouth qday
AMLODIPINE BESYLATE 10 MG ORAL TABLET (AMLODIPINE BESYLATE) one tab by mouth qday
NORTRIPTYLINE HCL 25 MG CAPS (NORTRIPTYLINE HCL) take 1 tab by mouth at bedtime DOT; Route:
ORAL
VITAMINS A & D OINT (VITAMINS A & D) apply to the affected area once a day 5 packs month; Route:
EXTERNAL
COLACE 100 MG ORAL CAPSULE (DOCUSATE SODIUM) take one cap by mouth daily; Route: ORAL
IBUPROFEN 400 MG ORAL TABLET (IBUPROFEN) take one tab by mouth tid with food; Route: ORAL
THERAPEUTIC 0.5 % EXTERNAL SHAMPOO (COAL TAR EXTRACT) Wash hair 3 times per week; may refill 1;
Route: EXTERNAL

Operations/Procedures/Consultations: Mental health
Medical Classification (Medical) on Discharge: 1
LOC (Psychiatry) on Discharge: A

Follow-Up
Condition on Discharge: Improved
Brief HPI: Mr. Riley is a 42 y/o male with PMHx of HTN and osteoarthrltis who presents to infirmary for complaints
of suicidal ideation. He states he has been having these thoughts for over a week. He states he was planning on
using a sheet to hang himself. He denies any family stressors but states that his relationships with others in the
zone is poor. He states he had a period in the past in which he was on medications for depression but does not
recall what medication or whe.
 He was admitted to infirmary and placed on suicide precautions. He was seen by mental health. Mr. Riley
continued to make statements about wanting to kill himself because people were going to hurt him in his zone. He
neglected to tell behavoiral health or medical staff exactly what the issue was on the zone and why he was fearful
for his safety. He denied other symptoms of depression including sleep disturbances or appetite changes. He was
     Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 42 of 74 PageID #: 9187

Mississippi State Penitentiary                                                                 July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                       Page 2
662-745-6611x-4104                                                                                 infirmary

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:              1977 RACE: Black or African American SEC LEV: MEDIUM LOC:A MED
CL;4
Housing Loo: MSP, UNIT 30. BLD A. ZONE A, BED 0009
                                                                                        MDOC #: 110851




given an RVR for putting his penis out of cell opening and attempting to masterbate infront of one of the guards.
General: tall thin AA male in NAD
CV: RRR
Respiratory: Clear, breathing comfortably
Psych: A0x4
Ext: moves all extremities

Atthis time he is safe and stable for discharge. He is not a threat to himself and has not made any suicidal
gestures.

He does have labs currently pending including a TSH and PSA. Discussed ifthese were abnormal he will be called
back to discuss with him


Mass
Height: 74 inches pounds

Vital Signs
mm Hg




Electronically Signed by Shauna Nguyen PA on 05/14/2020 at 8:27 AM
     Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 43 of 74 PageID #: 9188

Mississippi State Penitentiary                                                                  July 6,2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                        Page 1
662-745-6611X-4104                                                                             Mental Health


KURIAKi DEMETRIUS RILEY
42 Years Old Male DOB:             1977   RACE: Black or African American     SEC LEV: MEDIUM        LOC:A     MED
CL:4
Housing Loc: MSP, UNIT 30. BLD A. ZONE A. BED 0009
                                                                                         MDOC #: 110851




05/16/2020 - Mental Health: Psychiatric Visit
Provider: Evelyn Dunn PMHNP-BC
Location of Care: Mississippi State Penitentiary

Psych visit type Other
Subjective:
SUBJECTIVE I Chief Complaint: Mr. Riley, a 42 y/o AAM, is seen for f/u to discharge of suicide observation. He
was on suicide observation May 11, 2020 and discharged May 12, 2020. Review of records, he reported suicidal
thoughts with plans to hang self. There are vague reports that he has problems with peers on the zone, peers
trying to kill him. Records also indicate he reported recently used drugs, to include ICE a few weeks prior. He is
mildly elevated at interview; however, pleasant/cooperative. He describes recent admission to suicide observation
as, "was at 42, was going to kill myself - this comment with a smile/playful. He shifts to he is tryin to leave MSP
and transfer closer to home. Reports he is trying to get back to Meridian. Reports he has been in x18 years and
has x30 years left. He is a LOC A - no indications for a mental health transfer. He is now medium custody.
Longstanding hx on long-term - his upgrade to medium custody is a milestone. He is offered positive feedback to
this progress. He is encouraged to continue to work to improve behaviors. Primary hx consistent with ASPD
issues. If he exhibited mood/thought dsiturbances recently that contributed to his reported sxs that resulted in
admission to suicide observation - highly likely related to his substance use. No mood/thought disturbances
presented at interview. No reported issues with peers. Discussed daily activities, reports he is trying to get moved
to Unit 28 to allow for a job.

Objective:
Current medications
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG ORAL TABLET (LISINOPRIL-HYDROCHLOROTHIAZIDE)
one tab by mouth qday
AMLODIPINE BESYLATE 10 MG ORAL TABLET (AMLODIPINE BESYLATE) one tab by mouth qday
NORTRIPTYLINE HCL 25 MG CAPS (NORTRIPTYLINE HCL) take 1 tab by mouth at bedtime DOT; Route:
ORAL
VITAMINS A & D OINT (VITAMINS A & D) apply to the affected area once a day 5 packs month; Route:
EXTERNAL
COLACE 100 MG ORAL CAPSULE (DOCUSATE SODIUM) take one cap by mouth daily; Route: ORAL
IBUPROFEN 400 MG ORAL TABLET (IBUPROFEN) take one tab by mouth tid with food; Route: ORAL
THERAPEUTIC 0.5 % EXTERNAL SHAMPOO (COAL TAR EXTRACT) Wash hair 3 times per week; may refill 1;
Route: EXTERNAL

Current Problem List
DJD, SPINE (ICD-721.90) (ICD10-M47.9)
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II)
HYPERTENSION (ICD-401.1) (ICD10-I10)

Attention: Alert
Attitude: Appropriate
Appearance: Clean
Behavior: Calm
Speech: Normal
Mood: Euthymic
Affect: Appropriate
Thought: Coherent
Hallucinations: Denied
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 44 of 74 PageID #: 9189

Mississippi State Penitentiary                                                     juiy 6, 2020
Highway 49 WestPO Drawer E Parchman, MS 38738                                           Page 2
662-745-6611 x-4104                                                               Mental Health

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB: 1977 RACE: Black or African American SEC LEV: MEDIUM LOC: A MED
CL:4
Housing Loo: MSP, UNIT 30, BLD A, ZONE A, BED 0009
                                                                              MDOC #: 110851




Delusions: Denied
Ideation: Denied
Insight: Fair
Judgment: Fair
Orientation: Person, Place, Time

Assessment

Plan
1. RTC as needed.



Total AIMS Score




Electronically Signed by Evelyn Dunn PMHNP-BC on 05/18/2020 at 10:47 PM
Electronically Signed by Emma Brownlow MHP on 05/19/2020 at 8:34 AM
Electronically Signed by May J Leflore PhD LPC NCC on 05/20/2020 at 8:00 AM
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 45 of 74 PageID #: 9190

Mississippi State Penitentiary                                                                 July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                      Page 1
662-745-6611 x-4104                                                                           Mental Health

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB: 1977 RACE: Black or African American SEC LEV: MEDIUM                         LOC:A MED
CL;4
Housing Loo: MSP, UNIT 30, BLDA. ZONE A, BED 0009
                                                                                        MDOC #: 110851




05/18/2020 - Mental Health: Suicide Precautions Follow Up:/Face to Face
Provider: Emma Brownlow MHP
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
DJD, SPINE (ICD-721.90) (ICD10-M47.9)
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS 11}
HYPERTENSION (ICD-401.1) (ICD10-I10)

Current Medications (prior to this update):
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG ORAL TABLET (LISINOPRIL-HYDROCHLOROTHIAZIDE)
one tab by mouth qday
AMLODIPINE BESYLATE 10 MG ORAL TABLET (AMLODIPINE BESYLATE) one tab by mouth qday
NORTRIPTYLINE HCL 25 MG CAPS (NORTRIPTYLINE HCL) take 1 tab by mouth at bedtime DOT; Route:
ORAL
VITAMINS A &D OINT(VITAMINS A & D) apply to the affected area once a day 5 packs month; Route:
EXTERNAL
COLACE 100 MG ORAL CAPSULE (DOCUSATE SODIUM) take one cap by mouth daily; Route: ORAL
IBUPROFEN 400 MG ORALTABLET (IBUPROFEN) take one tab by mouth tid with food; Route: ORAL
THERAPEUTIC 0.5 % EXTERNAL SHAMPOO (COAL TAR EXTRACT) Wash hair 3 times per week; may refill 1;
Route: EXTERNAL




Mental Health Note
Reason for Visit: Office Visit
Subjective: I'm doing alright, but I am still having suicidal thoughts. These people and the area where I am, Ijust
want to be at peace. I am trying to go back to Meridian, MS, Wilkison Co.."
Objective:
Attention: Alert
Attitude: Appropriate
Appearance: Clean
Behavior: Calm
Speech: Soft
Mood: Depressed
Affect: Appropriate
Thought: Coherent
Hallucinations: Denied
Delusions: Denied
Ideation: Suicidal
Insight: Fair
Judgment: Good
Sleep: Normal
Appetite: Normal
Orientation: Person, Place, Time
Vital Signs
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 46 of 74 PageID #: 9191

Mississippi State Penitentiary                                                                  July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                       Page 2
662-745-6611X-4104                                                                             Mental Health


KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:             1977   RACE: Black or African American     SEC LEV: MEDIUM        LOC:A     MED
CL:4
Housing Loo: MSP, UNIT 30, BLD A. ZONE A. BED 0009
                                                                                         MDOC #: 110851




Prior Problems: DJD, SPINE (ICD-721.90) (ICD10-M47.9) -
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II) -
HYPERTENSION (ICD-401.1) (ICD10-I10) -

Recommendations: No psychiatric intervention needed at this time. Patient was seen by the NP on 5/16/2020.
Patient reported that he is still exhibiting suicidal ideations. Patient denied delusions/hallucinations, when asked,
this date. The patient exhibited no signs distress. Patient is exhibiting security issues. Patient was referred to
security/Captain Townsend. Patient was educated on access to medical care and patient was advised to complete
a sick call when need arrives.




Mental Health Tracking
Psychiatrist: Evelyn Dunn, PMHNP-BC




Electronically Signed by Emma Brownlow MHP on 05/18/2020 at 4:15 PM




05/19/2020 - Append: Suicide Precautions Follow Up:/Face to Face
Provider: Emma Brownlow MHP
Location of Care: Mississippi State Penitentiary


05/18/2020 continued

MHP consulted with watch Commander to speak with patient concerning said security issues.


Electronically Signed by Emma Brownlow MHP on 05/19/2020 at 10:55 AM
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 47 of 74 PageID #: 9192




                    CHRONIC CARE VISITS
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 48 of 74 PageID #: 9193

Mississippi State Penitentiary                                                     July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                          Page 1
662-745-6611 x-4104                                                                Chronic Care

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB: 1977 RACE: Blacl< or African American SEC LEV: MEDIUM LOC: A MED
CL:4
Housing Loo: MSP, UNIT 30. BLDA. ZONE A. BED 0009
                                                                             MDOC #: 110851




10/21/2019 - Chronic Care: cchtn
Provider: Antonio Del Castillo MD
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II) (DS4-301.7)
HYPERTENSION (ICD-401.1)

Current Medications (prior to this update):
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG TABS (LISINOPRIL-HYDROCHLOROTHIAZIDE) one tab by
mouth qday
AMLODIPINE BESYLATE 10 MG TABS (AMLODIPINE BESYLATE) one tab by mouth qday
IBUPROFEN 800 MGTABS (IBUPROFEN) take 1 tab by mouth TIDwith Food as needed for pain
CALCIUM ANTACID 500 MG CHEW (CALCIUM CARBONATE ANTACID) take 2 tabs by mouth TID as needed
* SPIROMETRY~MAY KEEP AT BEDSIDE Spirometry q hr while a wake; instruct pt to breath in 10 x per hr;
discard in 30 days




SUBJECTIVE

Nursing Assessment for Chronic Care Clinics
Vital Signs
Height: 74
Weight: 185
Temperature: 96.9
Temperature site: tympanic
Pulse rate: 68
Pulse rhythm: regular
Respirations: 20
Blood Pressure: 141 / 81 mm Hg
02 Sat: 99

Rlsl( Factors
Non-Smoker
Cigarettes: 5 rolls per day
Alcohol Consumption: No

Past Medical History: Hypertension
Cardiovascular Chronic Care
Date of Today's Clinic: October 21, 2019

Cardiovascular CC Nursing Assessment
Age at onset: 24 y/o
Previous infirmary/Hospital Admission Date:
September 26. 2019 3:35 PM (09/26/2019 4:38:50 PM)
HTN
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 49 of 74 PageID #: 9194

Mississippi State Penitentiary                                                          July 6.2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                Page 2
662-745-6611 x-4104                                                                     Chronic Care

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:             1977   RACE: Black or African American   SEC LEV: MEDIUM   LOC:A MED
CL:4
Housing Loo: MSP, UNIT 30, BLD A, ZONE A, BED 0009
                                                                                   MDOC #: 110851




REVIEW OF SYSTEMS
Cardiovascular Chronic Care

Cardiovascular Provider ROS
 HTN


Complaints:
Other: compliant to his meds
 I have reviewed the appropriate labs with the patient.

Signed by: Antonio Del Castillo MD, October 21, 2019 1:48 PM


HISTORY

General
NAD
Skin Clear


HEENT
Head NC/AT
Eyes Sclera white
Fundoscopic Exam - Left Normal
Ears TM's clear
Nares Clear
Throat Normal
Stridor No

Lung Exam
Rt. CTA
Lt. CTA

Cardiovascular
PWII Normal
Auscultation Normal
Pulses (0 - 4+ B=Bruit)
Carotid
R/L2
74
Radial 2
14
Femoral 2
lA
DP 2
IA
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 50 of 74 PageID #: 9195

Mississippi State Penitentiary                                                              July 6. 2020
Highway49 West PO Drawer E Parchman, MS 38738                                                     Page 3
662-745-6611 x-4104                                                                         Chronic Care

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:            1977   RACE: Blacl< or African American      SEC LEV: MEDIUM   LOC:A MED
CL:4
Housing Loc: MSP, UNIT 30, BLD A, ZONE A. BED 0009
                                                                                      MDOC #: 110851




Neurological
Reflexes: 2+Equal
Plantar: Normal
Motor Strength
Upper Extremities: Normal
Lower Extremities: Normal
Sensory: Normal
Extremeties Normal
Joints Normal

Abdominal
Bowel Sounds Normal
Ascltes No
Hernia No
Palpation:
Normal


Lymphatic
Lymphatic Normal
Physical Exam Completed? Yes


ASSESSMENT
Cardiovascular Chronic Clinic Assessment



Complications/End Organ Damage
Left Ventricular Hypertrophy, Coronary Heart Disease, Cerebrovascular Disease, Peripheral Vascular Disease,
Hyperlipidemia, Renal Insufficiency, Congestive Heart Failure

Plan
Educate disease process and other self-management education.
Life style modification.
Chronic Care VisitSchedule: Initial then by disease response classification.
Cardiovascular Assessment at each visit.
Weight, BMI, and multiple Blood Pressure assessments on each visit.
Pharmacological management as indicated by patient response on each visit.
CBC, BMP, Fasting Lipids, Urinalysis, and other labs as indicated by response category and guidelines.
Hyperlipidemia assessment initially and treat to target LDL levels by guidelines.
Fundoscopic eye exam on each visit.
Manage congestive heart failure to achieve NYHA functional Class I or II.
Annual Flu Vaccine. Pneumonia Vaccine as indicated by guidelines.

Hypertension

Assessment:
1.HTN
Degree of Control:
     Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 51 of 74 PageID #: 9196

Mississippi State Penitentiary                                                              July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                   Page 4
662-745-6611x-4104                                                                         Chronic Care

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:           1977   RACE: Blacl< or African American   SEC LEV: MEDIUM       LOC:A       MED
CL:4
Housing Loo: MSP, UNIT 30, BLD A. ZONE A, BED 0009
                                                                                     MDOC #: 110851




FAIR: 140-160/90-100 Diabetics 130-160/86-105 modify current pharmacological therapy, reinforce life style
modification and weight loss. Weekly BP monitoring and Chronic Care Visit every 3 months.


Hypertension Treatment Compliance:
Diet: Yes
Medications: Yes
Disease Self Management: Yes


PLAN
Updated Orders:
CBC with Differential/Platelet [CPT-85025]
Comprehensive Metabolic Panel (14) [CPT-80053]
Hemoglobin A1C [CPT-83036]
Lipid Panel with LDL:HDL Ratio [CPT-80061]
EKG [EKG]
Education Reviewed with Inmate: Nutrition, Exercise, Smoking, Test Results, Medication, Sodium Intake



Chronic Care Scheduling Request
Requested By: Provider

Schedule with:    Chronic Care - Cardiovascular
Appointment Requested In: 3 months
Reason: HTN - fair control



Process Orders
Check Orders Results:
  BioReference: ABN not required for this insurance.
Tests Sent for requisitioning (October 21, 2019 1:54 PM):
  01/09/2020: BioReference ~ CBC with Differential/Platelet [CPT-85025] (signed)
  01/09/2020: BioReference - Comprehensive Metabolic Panel (14) [CPT-80053] (signed)
  01/09/2020: BioReference ~ Hemoglobin A1C [CPT-83036] (signed)
  01/09/2020: BioReference ~ Lipid Panel with LDL:HDL Ratio [CPT-80061] (signed)
  01/09/2020: BioReference ~ EKG [EKG] (signed)




Electronically Signed by Antonio Del Castillo MD on 10/21/2019 at 1:54 PM
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 52 of 74 PageID #: 9197

Mississippi State Penitentiary                                                       July 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                             Page 1
662-745-6611x-4104                                                                   Chronic Care


KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:          1977   RACE: Black or African American   SEC LEV: MEDIUM   LOC:A MED
CL:4
Housing Loc: MSP, UNIT 30. BLD A. ZONE A. BED 0009
                                                                                MDOC #: 110851




10/21/2019 - Chronic Care: cohtn
Provider: Antonio Del Castillo MD
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II) (DS4-301.7)
HYPERTENSION (ICD-401.1)

Current Medications (prior to this update):
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG TABS (LISINOPRIL-HYDROCHLOROTHIAZIDE) one tab by
mouth qday
AMLODIPINE BESYLATE 10 MG TABS (AMLODIPINE BESYLATE) one tab by mouth qday
IBUPROFEN 800 MG TABS (IBUPROFEN) take 1 tab by mouth TID with Food as needed for pain
CALCIUM ANTACID 500 MG CHEW (CALCIUM CARBONATE ANTACID) take 2 tabs by mouth TID as needed
* SPIROMETRY-MAY KEEP AT BEDSIDE Spirometry q hr while a wake; instruct pt to breath in 10 x per hr;
discard in 30 days




SUBJECTIVE

Nursing Assessment for Clironic Care Clinics
Vital Signs
Height: 74
Weight: 185
Temperature: 96.9
Temperature site: tympanic
Pulse rate: 68
Pulse rhythm: regular
Respirations: 20
Blood Pressure: 141/81 mm Hg
02 Sat: 99

Risk Factors
Non-Smoker
Cigarettes: 5 rolls per day
Alcohol Consumption: No

Past Medical History: Hypertension
Cardiovascular Chronic Care
Date of Today's Clinic: October 21, 2019

Cardiovascular CC Nursing Assessment
Age at onset: 24 y/o
Previous Infirmary/Hospital Admission Date:
September 26, 2019 3:35 PM (09/26/2019 4:38:50 PM)
HTN
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 53 of 74 PageID #: 9198

Mississippi State Penitentiary                                                         July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                               Page 2
662-745-6611 x-4104                                                                    Chronic Care


KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:            1977   RACE: Black or African American   SEC LEV: MEDIUM   LOC:A    MED
CL:4
Housing Loo: MSP, UNIT 30. BLD A. ZONE A, BED 0009
                                                                                  MDOC #: 110851




REVIEW OF SYSTEMS
Cardiovascular Chronic Care

Cardiovascular Provider ROS
HTN


Complaints:
Other: compliant to his meds
I have reviewed the appropriate labs with the patient.

Signed by: Antonio Del Castillo MD, October 21, 2019 1:48 PM


HISTORY

General
NAD
Skin Clear


HEENT
Head NC/AT
Eyes Sclera white
Fundoscopic Exam - Left Normal
Ears TM's clear
Nares Clear
Throat Normal
Stridor No

Lung Exam
Rt. CTA
Lt. CTA


Cardiovascular
PMI Normal
Auscultation Normal
Pulses (0 - 4+ B=Bruit)
Carotid
R/L2
IA
Radial 2
IA
Femoral 2
IA
DP 2
IA
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 54 of 74 PageID #: 9199

Mississippi State Penitentiary                                                              July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                    Page 3
662-745-6611 x-4104                                                                         Chronic Care


KURIAKI DEIVIETRIUS RILEY
42 Years Old Male DOB:            1977   RACE: Blacl< or African American       SEC LEV: MEDIUM   LOC: A   MED
CL:4
Housing Loo: MSP, UNIT 30, BLD A, ZONE A, BED 0009
                                                                                       MDOC #: 110851




Neurological
Reflexes: 2+Equal
Plantar: Normal
Motor Strength
Upper Extremities: Normal
Lower Extremities: Normal
Sensory: Normal
Extremeties Normal
Joints Nomnal

Abdominal
Bowel Sounds Normal
Ascites No
Hernia No
Palpation:
Normal


Lymphatic
Lymphatic Normal
Physical Exam Completed? Yes


ASSESSMENT
Cardiovascular Chronic Clinic Assessment



Complications/End Organ Damage
Left Ventricular Hypertrophy, Coronary Heart Disease, Cerebrovascular Disease, Peripheral Vascular Disease,
Hyperiipidemia, Renal Insufficiency, Congestive Heart Failure

Plan
Educate disease process and other self-management education.
Life style modification.
Chronic Care Visit Schedule: Initial then by disease response classification.
Cardiovascular Assessment at each visit.
Weight, BMI, and multiple Blood Pressure assessments on each visit.
Pharmacological management as indicated by patient response on each visit.
CBC, BMP, Fasting Lipids, Urinalysis, and other labs as indicated by response category and guidelines.
Hyperiipidemia assessment initially and treat to target LDL levels by guidelines.
Fundoscopic eye exam on each visit.
Manage congestive heart failure to achieve NYHAfunctional Class I or II.
Annual Flu Vaccine. Pneumonia Vaccine as indicated by guidelines.

Hypertension

Assessment:
1.HTN
Degree of Control:
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 55 of 74 PageID #: 9200

Mississippi State Penitentiary                                                             July 6, 2020
Highway 49 West PO Drawer E Parcliman, MS 38738                                                  Page 4
662-745-6611x-4104                                                                         Chronic Care

KURIAKl DEMETRIUS RiLEY
42 Years Old Male DOB:          /1977   RACE: Biacl< or African American   SEC LEV: MEDIUM       LOC: A      MED
CL:4
Housing Loo: MSP, UNIT 30. BLD A, ZONE A, BED 0009
                                                                                     MDOC #: 110851




FAIR: 140-160/90-100 Diabetics 130-160/86-105 modify current pharmacological therapy, reinforce life style
modification and weight loss. Weekly BP monitoring and Chronic Care Visit every 3 months.


Hvpertenslon Treatment Compliance:
Diet: Yes
Medications: Yes
Disease Self Management: Yes


PLAN
Updated Orders:
CBC with Differential/Platelet [CPT-85025]
Comprehensive Metabolic Panel (14) [CPT-80053]
Hemoglobin A1C [CPT-83036]
Lipid Panel with LDL:HDL Ratio [CPT-80061]
EKG [EKG]
Education Reviewed with Inmate: Nutrition, Exercise, Smoking, Test Results, Medication, Sodium Intake



Chronic Care Scheduling Request
Requested By: Provider

Schedule with:   Chronic Care - Cardiovascular
Appointment Requested In: 3 months
Reason: HTN - fair control



Process Orders
Check Orders Results:
  BioReference: ABN not required for this insurance.
Tests Sent for requisitioning (October 21, 2019 1:54 PM):
  01/09/2020: BioReference ~ CBC with Differential/Platelet [CPT-85025] (signed)
  01/09/2020: BioReference - Comprehensive Metabolic Panel (14) [CPT-80053] (signed)
  01/09/2020: BioReference ~ Hemoglobin A1C [CPT-83036] (signed)
  01/09/2020: BioReference - Lipid Panel with LDL:HDL Ratio [CPT-80061] (signed)
  01/09/2020: BioReference ~ EKG [EKG] (signed)




Electronically Signed by Antonio Del Castillo MD on 10/21/2019 at 1:54 PM
      Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 56 of 74 PageID #: 9201

Mississippi State Penitentiary                                                             July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                   Page 1
662-745-6611x-4104                                                                         Chronic Care


KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:              /1977   RACE: Blacl< or African American   SEC LEV: MEDIUM   LOC:A    MED
CL:4
Housing Loc: MSP, UNIT 30, BLD A. ZONE A. BED 0009
                                                                                      MDOC #: 110851




01/09/2020 - Chronic Care: 01/04/2020 - med refill, foot powder/cream; CC HTN done
Provider: Angela Brown APN-BC
Location of Care: Mississippi State Penitentiary

Mass
Height: 74 inches      Weight: 180 pounds
BMI: 23.19
  BSA (m2): 2.08

Vital Signs
BP:    115/ 77mmHg
Sp02 %: 98 Room Air
Temp:    97.6 oral
Pulse: 68 regular
Resp:   18

VS by Kelly Mckinney LPN

Interdisciplinary Progress Note
Wt: ISO lbs. T:97.6degF. T site: oral P: 68 Rhythm: regular R: 18 BP: 115/77
Other: S: CC HTN
O: Alert x 3; NAD; No oral Lesions; Conjunctiva clear
Neg Goiter; Extemal Ears no leisons
Nares clear and patent; Lungs clear
BS present, abd soft non tender; neg enlarged liver or spleen; neg hernia
Normal SI, S2; no murmur; +2 radial and pedal pulses
Full ROM X4; neg crepitus; neg obvious deformity or edema
Skin: clear no rash; no s/s infection
CN II- XII intact; neg acute deficits; sensation intact
Gait steady
A/P: CC HTN
Follow guidlelines for CC per protocol
E: report concerns/fill out sick call if needed/
review EMR/order meds if needed
counsel con't meds/b( plan




SUBJECTIVE

Nursing Assessment for Chronic Care Clinics
Vital Signs
Height: 74
Weight: 180
Temperature: 97.6
Temperature site: oral
Pulse rate: 68
Pulse rhythm: regular
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 57 of 74 PageID #: 9202

Mississippi State Penitentiary                                                          July 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                               Page 2
662-745-6611x-4104                                                                     Chronic Care

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB: /1977 RACE: Black or African American SEC LEV: MEDIUM LOC: A MED
CL:4
Housing Loc: MSP, UNIT 30, BLD A. ZONE A, BED 0009
                                                                                 MDOC #: 110851




Respirations: 18
Blood Pressure: 115/77 mm Hg
02 Sat: 98

Risk Factors
Non-Smoker
Cigarettes: 5 rolls per day
Alcohol Consumption: No

Signed by: Angela Brown APN-BC, January 9, 2020 8:02 AM

PLAN
Updated Medications:
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG TABS (LISINOPRIL-HYDROCHLOROTHIAZIDE) one tab by
mouth qday
AMLODIPINE BESYLATE 10 MG TABS (AMLODIPINE BESYLATE) one tab by mouth qday
TOLNAFTATE 1 % CREA (TOLNAFTATE) apply to feet bid x 30 days profile
CALCIUM ANTACID 500 MG CHEW(CALCIUM CARBONATE ANTACID) Take 2 tablets by mouth 3 times daily
prn heartburn; #60 tabs/mo; may refill x 3
SEBEX 2-2 % SHAM (SALICYLIC ACID-SULFUR) Use 3 times a week for washing scalp. Letsit 5 minutes before
rinsing. (1 bottle every 2 months)

Education Reviewed with Inmate: Nutrition, Exercise, Smoking, Test Results, Medication, Sodium Intake

Appointment Scheduling Request

Schedule with:    Chronic Care - Cardiovascular
Appointment Requested In: 3 months
Reason: HTN

Chronic Care: Chronic Care - Cardiovascular
Schedule with: Chronic Care - Cardiovascular
Appointment Requested In:
Months: 3
Reason: HTN



Sick Call Nursing - Common Healthcare Problems - use with paper sick call requests
Referral Source: Inmate Sick Call Request
Indicated on Paper Request Medical
Chief Sick Call Chief Complaint: med refill, foot powder/cream
Inmate dated SCR for: 01/04/2020
SCR Received: 01/04/2020
Date Seen: 01/09/2020
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 58 of 74 PageID #: 9203

Mississippi State Penitentiary                                                         July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                               Page 3
662-745-6611x-4104                                                                    Chronic Care


KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:        1977   RACE: Black or African American   SEC LEV: iVIEDIUiVl   LOC:A    MED
CL:4
Housing Loc: IVISP, UNIT 30, BLD A, ZONE A. BED 0009
                                                                                MDOC #: 110851




Electronically Signed by Angela Brown APN-BC on 01/09/2020 at 8:03 AM
      Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 59 of 74 PageID #: 9204

Mississippi State Penitentiary                                                        July 6. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                              Page 1
662-745-6611 x-4104                                                                   Chronic Care


KURIAKI DEMETRIUS RILEY
42YearsOld Male DOB:             1977   RACE: Black or African American   SEC LEV: MEDIUM   LOC:A    MED
CL:4
Housing Loc: MSP, UNIT 30, BLD A. ZONE A, BED 0009
                                                                                 MDOC #: 110851




04/07/2020 - Chronic Care: HTN
Provider: Angela Brown APN-BC
Location of Care: Mississippi State Penitentiary

Current Problems (prior to this update):
DJD, SPINE (ICD-721.90) (ICD10-M47.9)
Hx of ANTISOCIAL PERSONALITY DISORDER (AXIS II)
HYPERTENSION (ICD-401.1) (ICD10-I10)

Current Medications (prior to this update):
LISINOPRIL-HYDROCHLOROTHIAZIDE 20-25 MG ORAL TABLET (LISINOPRIL-HYDROCHLOROTHIAZIDE)
one tab by mouth qday
AMLODIPINE BESYLATE 10 MG ORAL TABLET (AMLODIPINE BESYLATE) one tab by mouth qday
CALCIUM ANTACID 500 MG ORAL TABLET CHEWABLE (CALCIUM CARBONATE ANTACID) Take 2 tablets by
mouth 3 times daily prn heartburn; #60 tabs/mo; may refill x 3
SEBEX 2-2 % EXTERNAL SHAMPOO (SALICYLIC ACID-SULFUR) Use 3 times a week for washing scalp. Let sit
5 minutes before rinsing. (1 bottle every 2 months)
IBUPROFEN 400 MG ORALTABLET (IBUPROFEN) take one tab by mouth q 8 hours with food x 60 days; Route:
ORAL
NORTRIPTYLINE HCL 25 MG CAPS (NORTRIPTYLINE HCL) take 1 tab by mouth at bedtime DOT; Route:
ORAL
VITAMINS A & D OINT (VITAMINS A & D) apply to the affected area once a day; Route: EXTERNAL




SUBJECTIVE

Nursing Assessment for Chronic Care Clinics
Vital Signs
Height: 74
Weight: 208
Temperature: 97.7
Temperature site: tympanic
Pulse rate: 84
Pulse rhythm: regular
Respirations: 20
Blood Pressure: 142/82 mm Hg
02 Sat: 98

Risk Factors
Non-Smoker
Cigarettes: 5 rolls per day
Alcohol Consumption: No

Signed by: Angela Brown APN-BC, April 7, 2020 3:22 PM
Past Medical History: Hypertension
Cardiovascular Chronic Care
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 60 of 74 PageID #: 9205

Mississippi State Penitentiary                                                        July 6, 2020
Highway49 West PO Drawer E Parchman, MS 38738                                               Page 2
662-745-6611 x-4104                                                                   Chronic Care

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB:           /1977   RACE: Biacl< or African American SEC LEV: MEDIUM   LOC: A   MED
CL:4
Housing Loo: MSP, UNIT 30, BLD A, ZONE A. BED 0009
                                                                                 MDOC #: 110851




Date of Today's Clinic: April 7, 2020

Cardiovascular CC Nursing Assessment
Age at onset: 24 y/o
Previous Infirmary/Hospital Admission Date:
September 26. 2019 3:35 PM (09/26/2019 4:38:50 PM)
HTN


Nurse Signature: Angela Brown APN-BC, April 7, 2020 3:22 PM

REVIEW OF SYSTEMS
Cardiovascular Chronic Care

Cardiovascular Provider ROS
HTN


Complaints:
I have reviewed the appropriate labs with the patient.

Signed by: Angela Brown APN-BC, April 7, 2020 3:22 PM

PLAN
Updated Medications:
VITAMINS A & D OINT (VITAMINS A & D) apply to the affected area once a day 5 packs month; Route:
EXTERNAL




Chronic Care Scheduling Request
Requested By: Provider

Schedule with:    Chronic Care - Cardiovascular
Appointment Requested In: 3 months
Appointment Requested In: First Available
Reason: HTN




Interdisciplinary Progress Note
Wt: 208 lbs. T: 97.7 deg F. T site: tympanic P: 84 Rhythm: regular R: 20 BP: 142/82
Other: S: CC HTN
O: Alert x 3; NAD; No oral Lesions; Conjunctiva clear
Neg Goiter; Extemal Ears no leisons
Nares clear and patent; Lungs clear
BS present, abd soft non tender; neg enlarged liver or spleen; neg hernia
Normal SI, S2; no murmur; +2 radial and pedal pulses
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 61 of 74 PageID #: 9206

Mississippi State Penitentiary                                               July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                    Page 3
662-745-6611 x-4104                                                          Chronic Care

KURIAKI DEMETRIUS RILEY
42 Years Old Male DOB: 1977 RACE: Biacl< or African American SEC LEV: MEDIUiVI LOC: A MED
CL:4
Housing Loc: MSP, UNIT 30. BLD A. ZONE A. BED 0009
                                                                        MDOC #: 110851




Full ROM X4; neg crepitus; neg obvious deformity or edema
Skin; clear no rash; no s/s infection
CM II- XII intact; neg acute deficits; sensation intact
Gait steady
A/P: CC HTN
Follow guidlelines for CC per protocol
E: report concerns/fill out sick call if needed/
review EMR/order meds if needed
counsel con't meds/tx plan




Electronically Signed by Angela Brown APN-BC on 04/07/2020 at 3:25 PM
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 62 of 74 PageID #: 9207




                     MEDICATION REFILLS
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 63 of 74 PageID #: 9208
Mississippi State Penitentiaiy                                           October 10,2019
H^hway49 West PO Drawer E Parchman, MS 38738                                     Page1
Phone: 682-745^11x-4104 Fax: 662.745^74

Patient Infoimation For KURIAKI DEMETRIUS RILEY          MDOC#: 1108S1
Housing Loe: MSP, HOSPITAL. EASTWARD. BED225B
                         Receipt of KOP Medications

10M0/2019

Inmate Name: KURIAKI DEMETRIUS RILEY

M00c#:1108si

KOP Medications Rcceivedi
                        l!




Date Received:                   (0 il   h
1verify that I have received the KOP medications named above.




                                                            Id-!/- tf
Inmate Signature                                         Date




Signature ofnealth Care flt^ Dispensing Medicaton(s)     Date
   Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 64 of 74 PageID #: 9209
Mississippi State Penitentiary                                            December 9, 2019
Highway 49 West PO Drawer E Parchman, MS 38738                                      Page 1
Phone: 662-745-6611x-4104 Fax: 662-745-4674

Patient Information For: KURIAKI DEMETRIUS RILEY          MDOC#: 110851
Housing Loc: MSP, UNIT29, BLD H. ZONE A. BED 0002



                          Receipt of KOP Medications

12/09/2019


Inmate Name: KURIAKI DEMETRIUS RILEY

MDOC#: 110851

KOP Medications Receive

                          Caiaum wrajgid                                   \5o



Date Received:




I verify that I have received the KOP medications named above.




Inmate Signature                                          Date



Signature of Health Care Staff Dispensing Medicaton(s)   Date
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 65 of 74 PageID #: 9210
Mississippi State Penitentiary                                            January 10.2020
Highway49 West PO Drawer E Parchman, MS 38738                                     Pagel
Phone: 662-745-6611x^104   Fax:662-745-4574

Patient Information For KURIAKI DEMETRIUS RILEY           MDOC#: 110851
Housing Loc: MSP, UNIT29, BLD K. ZONE B. BED 0151


                           Receipt of KOP Medications

01/10/2020


Inmate Name: KURIAKI DEMETRIUS RILEY

MDOC#: 110851


KOP Medications Received                           10 rm..# 30
                           .^kjiimlWdrvg.'id
                                                 •-2-7075^^+30
                                    '9rOun>pDO

pate Received;    J

I veiify that I have received the KOP medications named above.




                                                          Date




                   Care Sraff Disp^ing Medicaton(s)      D
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 66 of 74 PageID #: 9211
Mississippi State Penitentiaiv                                           February 3,2020
Highway 49 West PO Drawer E Parchman, MS 38738                                    Page 1
Phone: 662-745-6611x-4104   Fax: 662-745-4574

Patient Information For: KURIAKI DEMETRIUS RILEY         MDOC#: 110861
Housing Loc: MSP, UNIT 30, BLD A. ZONE B. BED 0161


                            Receipt of KOP Medications

02/03/2020


Inmate Name: KURIAKI DEMETRIUS RILEY

MDOC #: 110851


KOP Medications Received:                     lOroA-
                              'il lei(JLim AirddCi               ma
                         tel/vCipvTlA:^^ "ZOZ5yr^^30

Date Received:




I verify that I have received the KOP medications named above.




llimate Signature                                         Date



Signature of Health Care Staff Dispensing Medicaton(s)    Date
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 67 of 74 PageID #: 9212
Mississippi State Penitentiary                                           February 25,2020
Highway 49 WestPODrawer E Parchman, MS 38738                                       Page 1
Phone: 662-746-6611x-4104 Fax: 662-745-4674

Patient Information For: KURIAKI DEMETRIUS RILEY         MDOC#: 110851
Housing Loc: MSP, UNIT 30, BLD A, ZONE B. BED 0161


                          Receipt of KOP Medications

02/25/2020


Inmate Name: KURIAKI DEMETRIUS RILEY

MDOC#: 110851


KOP Medications Rflcelved:
                                              6
'flirty




Date Received:



I verify that I have receivedthe KOP medications named above.




Imnate Signature      /                                  Date



 gnatuie ofHealth Care StaffDispensing Medicaton(s)     D
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 68 of 74 PageID #: 9213
Mississippi State Penitentiary                                      March 19,2020
Highway 49 West PO Drawer E Parchm an. MS 38738                            Page 1
Phone: 682-745-6611X-4104 Fax: 662 745-4!574

Patient Information Fon KURIAKI DEMETRIUS RILE <         MDOC#: 110851
Housing Loo: MSP, UNIT 30. BID A. ZONE B. BED0176


                          Receiii^t KOP Medications
03/19/2020
                                   i
                                   I



Inmate Name: KURIAKI DEMETRIUS FlILEY^
MDOC#: 110851


KOP Medications RaiMlwad:

'^U,uA JWV

                 <f*/)


Date Reeehred:



1verify that I have received the KOP medications n amed above




                         Ttrlc)'                         ^      -7.1'ZD
Inmate Si                                                Date




SignatureofHealdi Care StaffDispensing Medicat«in(s)     Date
                                                                3:
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 69 of 74 PageID #: 9214
Mississippi State Penitentiary                                        April 27. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                Page 1
Phone: 662-746-6611 x-4104   Fax: 662-745-4574

Patient Information For: KURIAKI DEMETRIUS RILEY          MDOC#: 110851
Housing Loc: MSP, UNIT 30. BLD A, ZONE B. BED 0176



                             Receipt of KOP Medications

04/27/2020


Inmate Name: KURIAKI DEMETRIUS RILEY


MDOC#: 110851


KOP Medications Received:.    j[i<Q/vA.V^tAA^




Date Received:



I verify that I have received the KOP medications named above.




                   l2:Uy
Inmate Signature                                          Date



Sigmtiue of Health Care Staff Dispensing Medicaton(s)     Dale
  Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 70 of 74 PageID #: 9215
  Mississippi State Penitentiary                                        May 14, 2020
  Highway49 West PO Drawer E Parchman, MS 38738                                                   Page 1
  Phone: 662-745-6611x^104       Fax: 662-746^574

  Patient information For: KURIAKl DEMETRIUS RILEY               MDOC#: 110851
  Housing Loc: MSP, HOSPITAL. SOUTH WARD, BED 213


                                Receipt of KOP Medications

  05114/2020


  Inmate Name: KURIAKl DEMETRIUS RILEY

  MDOC#: 110851


  KOP Medications Received:.
RILEY, KURIAKl 110861          TAKE ONE TABLET(S)       R1L£Y, KURIAKl   110851        TAKE ONE TABLETS)
USINOPRtL-HCTZ 20-26 M6 TAB    BY MOUTH DAILY          AMLODIPINE 10M6 TAB UD          BY MOUTH DAILY
NGUYEN. PA. S MSCH                                      NGUYEN,PA, S MSCH
8tart:06/14/20 Stop:0S/21/20
2288
                                                        Start:06/14/20 Stop:06/21/20
                                                        22SB
                                                                                              ^7
                                                        RILEY, KURIAKl 110851          TAKE ONE CAPSULE(S)
                                                        OOCUSATE SODIUM 100M6 CAP      BY MOUTH DAILY
                                                        NGUYEN.PA. S MSCH
                                                        Start:06/14/20 Stop:0S/21/20
                                                        225B




  Date Received:




  I verifythat I have receivedthe KOP medications namedabove.




                                                                   5-;H^2n
/ Inmate Signature                                               Date



                  duf iSiWw.
                ofHealtiiCare Staff Dispensing Medicaton(s)      Date
 Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 71 of 74 PageID #: 9216
Mississippi State Penitentiary                                            May 18. 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                 Page 1
Phone: 662-745-6611x-4104    Fax: 662-745-4574

Patient information For: KURIAKI DEMETRIUS RILEY          MDOC#: 110851
Housing Loc: MSP, UNIT 30, BLD B, ZONE A, BED 0034


                            Receipt of KOP Medications

05/18/2020


Inmate Name: KURIAKI DEMETRIUS RILEY

MDOC#: 110851


KOP Medications Received:.                 tQ.U,      ^
                   COO.Mp '•*^0

                            €>iJ^




Date Received:



I verify that I have received the KOP medications named above.




                   iU,/                                    ^-h-70
Inmate Signature                                          Date


                                                                   ^o
Signature of Heaiih Care Staff Dispensing Medicaton(s)    Date
Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 72 of 74 PageID #: 9217




                 PHILLIP WEBSTER 157916

                       EYE DOCTOR VISIT

          MEDICATION RECEIPT-EYE DROPS
       Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 73 of 74 PageID #: 9218

Mississippi State Penitentiary                                                             July 6, 2020
Highway 49 West PO Drawer E Parchman, MS 38738                                                  Page 1
662-745-6611X-4104                                                                           Optometry

PHILLIP D WEBSTER
32 Years Old Male DOB:           1988 RACE: Blacl< or African American SEC LEV: MEDIUM LOC:A MED
CL 1
Housing Loc: MSP, UNIT 29, BLD F. ZONE A, BED 0010
                                                                                    MDOC #: 157916




08/29/2019 - Optometry: Exam
Provider: Wilburn Lord Jr OD
Location of Care: Mississippi State Penitentiary


Vision Data

Visual Acuity:
SC 6M:
OD: 20/20-1 OS: 20/20 Comments: Pt feels like something that is put in the water makes his eyes burn, water.
Two other guys on the zone have the same complaint. No history of allergies.

Entrance Tests
Pupils:
ERRL (-) APD
EOM:
From OU
Confrontation Fields:
Full OU
Lids. Lashes. Lacrimal
OD: Normal
OS: Normal
Tear Film
OD: Normal
OS: Normal
Cornea
OD: Normal
OS: Normal
Bulbar Conjunctiva
OD: Injection
OS: Injection
Palpebral Coniunctiva
OD: Normal, Injection
OS: Normal, Injection
Sclera
OD: Normal
OS: Normal


Lens
OD: Normal
OS: Normal


Goldman Tonometry
OD: 13mmHg OS: 16mmHg

235 pm
tonopen
  Case: 4:20-cv-00007-DMB-JMV Doc #: 138 Filed: 08/21/20 74 of 74 PageID #: 9219
Mississippi State Penitentiary                                       August 30,2019
Highway 49 West PO Drawer E Parchman, MS 38738                               Page 1
l^hone:662-745-6611x-4104 Fax:662-745-4574
Patient Infonnation Fon PHILLIP D WEBSTER         MDOC#: 157916
Ifousing Loc: MSP. UNIT 29. BLD G. ZONEA, BED0013
                         Receipt of KOP Medications

08/300019

Inmate Name; PHILLIP 0 WEBSTER

UDOC#: 157916

 COPMedicationsReceived%


Date Received:



 verify that I have received the KOP medications named above.




  mate 3^^iature                                         Date



Signature ofHealth Care StaffDispensing Medicaton(s)
                                                           ^j?> {11 ^
                                                         Date I   ^    '
